                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

CHARLES RAY SIMS,                               *
ADC #106331                                     *
                                                *
              Petitioner,                       *
v.                                              *        No. 5:19CV00271-SWW-JJV
                                                *
DEXTER PAYNE, Director,                         *
Arkansas Division of Correction                 *
                                                *
              Respondent.                       *

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       Dated this 16th day of October, 2019.


                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
